Per, Curiam,
We find nothing in either of the three specifications of error to justify a reversal or modification of the decree from which this appeal was taken.
The learned court was clearly right in refusing to surcharge *595tlie administratrix with “ the full amount received by her for the transfer of the license, stock and fixtures.” The extent to which she was justly surchargeable on account of said transfer was a question of fact for the court below, and it appears to have been determined on correct principles. We are by no means convinced that there was any error in ascertaining the amount of the surcharge.
Decree affirmed and appeal dismissed at appellants’ costs.